DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 8/13/2020.
Claims 1-30 have been examined and rejected.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 19 and 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US20180279291A1).
Regarding Claim 1, Tiirola discloses a method of wireless communication performed by a user equipment (UE), comprising: 
determining that one or more measurement reference resources, of a plurality of measurement reference resources, are preempted (Examiners Note: Using BRI consistent with the specification, the limitation “measurement reference resources” has been interpreted to mean resources used for reference signals such as CSI-RS and DMRS. Based on this interpretation, see para 52-53, a portion of one of the uplink control information/i.e. representing measurement reference resources for CSI-RS feedback, may be punctured/i.e. preempted, to allow transmission of the other uplink control information. For example, where there is an overlap in time of the uplink control information of two different data service types (e.g., eMBB and URLLC)); and 
based at least in part on the determination, selectively: 
canceling transmission of a measurement report (see para 52, a portion (overlapping portion) of one of the uplink control information may be dropped to allow transmission of the other uplink control information. For example, data or HARQ feedback/i.e. representing the measurement report, of a first data service type (e.g., of an eMBB data service type) may be dropped where such data or HARQ feedback overlaps with uplink control information of a second data service type (e.g., a URLLC data service type)), or 
transmitting the measurement report based at least in part on at least a portion of the plurality of measurement reference resources (see para 52-53,  if the uplink control information for the eMBB data service type that overlaps the URLLC uplink control information is eMBB demodulation reference signals (DMRS for channel measurement), then, dropping or discarding of the DMRS signals is not performed/i.e. it is transmitted, and the DMRS signals of the eMBB data service type and the overlapping uplink control information for the URLLC data service type may be transmitted at least partially simultaneously based on application of different orthogonal signals… transmission power may be increased for transmission of a remaining portion of the eMBB data or HARQ feedback that is not dropped (e.g., to increase likelihood of a successful transmission/receipt of such data or HARQ feedback)).

Regarding Claim 19, Tiirola discloses a method of wireless communication performed by a user equipment (UE) (see FIG. 1, user device), comprising: 
determining that one or more uplink reference signal resources, of a plurality of uplink reference signal resources, are to be preempted (Examiners Note: Using BRI consistent with the specification, the limitation “measurement reference resources” has been interpreted to mean resources used for reference signals such as CSI-RS and DMRS. Based on this interpretation, see para 52-53, a portion of one of the uplink control information/i.e. representing CSI feedback comprising measurement of a regular CSI-RS, may be punctured/i.e. preempted, to allow transmission of the other uplink control information. For example, where there is an overlap in time of the uplink control information of two different data service types (e.g., eMBB and URLLC)); and 
based at least in part on the determination, selectively: 
canceling transmission of an uplink reference signal (see para 52, a portion (overlapping portion) of one of the uplink control information may be dropped to allow transmission of the other uplink control information. For example, data or HARQ feedback of a first data service type (e.g., of an eMBB data service type) may be dropped where such data or HARQ feedback overlaps with uplink control information of a second data service type (e.g., a URLLC data service type)), or 
transmitting the uplink reference signal based at least in part on at least a portion of the plurality of uplink reference signal resources (see para 52-53,  if the uplink control information for the eMBB data service type that overlaps the URLLC uplink control information is eMBB demodulation reference signals (DMRS for channel measurement), then, dropping or discarding of the DMRS signals is not performed/i.e. it is transmitted, and the DMRS signals of the eMBB data service type and the overlapping uplink control information for the URLLC data service type may be transmitted at least partially simultaneously based on application of different orthogonal signals… transmission power may be increased for transmission of a remaining portion of the eMBB data or HARQ feedback that is not dropped (e.g., to increase likelihood of a successful transmission/receipt of such data or HARQ feedback)).

Regarding Claim 29, Tiirola discloses a method of wireless communication performed by a base station (see FIG. 1 base station), comprising: 
(Examiners Note: Using BRI consistent with the specification, the limitation “measurement reference resources” has been interpreted to mean resources used for reference signals such as CSI-RS and DMRS. Based on this interpretation, see para 52-53, a portion of one of the uplink control information/i.e. representing CSI feedback comprising measurement of a regular CSI-RS, may be punctured/i.e. preempted, to allow transmission of the other uplink control information. For example, where there is an overlap in time of the uplink control information of two different data service types (e.g., eMBB and URLLC)); and 
based at least in part on the determination, selectively: 
canceling transmission of an uplink reference signal (see para 52, a portion (overlapping portion) of one of the uplink control information may be dropped to allow transmission of the other uplink control information. For example, data or HARQ feedback of a first data service type (e.g., of an eMBB data service type) may be dropped where such data or HARQ feedback overlaps with uplink control information of a second data service type (e.g., a URLLC data service type)), or 
transmitting the uplink reference signal based at least in part on at least a portion of the plurality of uplink reference signal resources (see para 52-53,  if the uplink control information for the eMBB data service type that overlaps the URLLC uplink control information is eMBB demodulation reference signals (DMRS for channel measurement), then, dropping or discarding of the DMRS signals is not performed/i.e. it is transmitted, and the DMRS signals of the eMBB data service type and the overlapping uplink control information for the URLLC data service type may be transmitted at least partially simultaneously based on application of different orthogonal signals… transmission power may be increased for transmission of a remaining portion of the eMBB data or HARQ feedback that is not dropped (e.g., to increase likelihood of a successful transmission/receipt of such data or HARQ feedback)).

Regarding Claim 30, Tiirola discloses a method of wireless communication performed by a base station, comprising: 
determining that one or more uplink reference signal resources, of a plurality of uplink reference signal resources, are to be preempted (Examiners Note: Using BRI consistent with the specification, the limitation “measurement reference resources” has been interpreted to mean resources used for reference signals such as CSI-RS and DMRS. Based on this interpretation, see para 52-53, a portion of one of the uplink control information/i.e. representing CSI feedback comprising measurement of a regular CSI-RS, may be punctured/i.e. preempted, to allow transmission of the other uplink control information. For example, where there is an overlap in time of the uplink control information of two different data service types (e.g., eMBB and URLLC)); and 
based at least in part on the determination, selectively: 
(see para 52, a portion (overlapping portion) of one of the uplink control information may be dropped to allow transmission of the other uplink control information. For example, data or HARQ feedback of a first data service type (e.g., of an eMBB data service type) may be dropped where such data or HARQ feedback overlaps with uplink control information of a second data service type (e.g., a URLLC data service type)), or 
receiving the uplink reference signal based at least in part on at least a portion of the plurality of uplink reference signal resources (see para 52-53,  if the uplink control information for the eMBB data service type that overlaps the URLLC uplink control information is eMBB demodulation reference signals (DMRS for channel measurement), then, dropping or discarding of the DMRS signals is not performed/i.e. it is transmitted to the base station, and the DMRS signals of the eMBB data service type and the overlapping uplink control information for the URLLC data service type may be transmitted at least partially simultaneously based on application of different orthogonal signals… transmission power may be increased for transmission of a remaining portion of the eMBB data or HARQ feedback that is not dropped (e.g., to increase likelihood of a successful transmission/receipt of such data or HARQ feedback)).

Claims 2-6, 10-14, 18, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola (US20180279291A1) in view of Wang (US20190230549A1).
Regarding Claim 2, Tiirola discloses the method of claim 1, wherein the plurality of measurement reference resources comprise (see para 47, Uplink control information (UCI) may include channel state information feedback/i.e. feedback measured using non-zero-power (NZP) channel state information reference signal (CSI-RS) resource). 
Tiirola discloses channel state information feedback, in other words measurement of a regular CSI-RS, and does not specify NZP CSI-RS (although a regular CSI-RS is a non-zero-power (NZP) CSI-RS).
Wang discloses NZP CSI-RS: see para 76: the CSI interference measurement resource includes a non-zero power channel state information-reference signal NZP CSI-RS resource.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tiirola, to specify the CSI-RS as non-zero-power, as taught by Wang, to measure an interference status in a specific frequency-domain location of bandwidth (see Wang, para 6).

Regarding Claim 3 Tiirola discloses the method of claim 2, wherein transmitting the measurement report is based at least in part on determining that (Examiners Note: Using BRI consistent with the specification para 63, the limitation “valid NZP-CSI-RS” has been interpreted to mean “CSI-RS resource for CRI, CQI, or PMI that are not preempted. Based on this interpretation, see para 47, Uplink control information (UCI) may include, channel state information (CSI feedback, which may include, e.g., a rank indication (RI), a precoder matrix indication (PMI), and/or a channel quality indication (CQI)/i.e. for channel measurement using CSI-RS resource).
Tiirola discloses a regular CSI-RS, and does not specify NZP CSI-RS (although a regular CSI-RS is a non-zero-power (NZP) CSI-RS).
Wang discloses NZP CSI-RS: see para 76: the CSI interference measurement resource includes a non-zero power channel state information-reference signal NZP CSI-RS resource.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tiirola, to specify the CSI-RS as non-zero-power, as taught by Wang, to measure an interference status in a specific frequency-domain location of bandwidth (see Wang, para 6).

Regarding Claim 4, Tiirola does not disclose details regarding: the measurement report indicates at least one of a CSI-RS resource indication (CRI) or a reference signal receive power (RSRP); and wherein the measurement report is associated with the at least one valid NZP CSI-RS resource for the CMR.
Examiners Note: Using BRI consistent with the specification para 63, the limitation “valid NZP-CSI-RS” has been interpreted to mean “CSI-RS resource for CRI, CQI, or PMI that are not preempted. 
Based on this interpretation, Wang discloses these details: see para 265-266, the information related to the channel measurement may be at least one of the following channel measurement information: an rank indication (RI), a precoding matrix indicator (PMI), a CQI, and a (CSI-RS Resource Indicator CRI)…at para 296, further interference measurement reference signals may include anon-zero power channel state information-reference signal (NZP CSI-RS).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tiirola, to specify the CSI-RS as non-zero-power, as taught by Wang, to measure an interference status in a specific frequency-domain location of bandwidth (see Wang, para 6).

Regarding Claim 5, Tiirola discloses the method of claim 3, wherein the at least one valid see para 52-53, a portion (overlapping portion) of one of the uplink control information/i.e. representing some portion of the reference resources in the uplink control information UCI are not punctured/i.e. non-preempted).
Examiners Note: Using BRI consistent with the specification para 63, the limitation “valid NZP-CSI-RS” has been interpreted to mean “CSI-RS resource for CRI, CQI, or PMI that are not preempted. 
Based on this interpretation, Wang discloses these details: see para 265-266, the information related to the channel measurement may be at least one of the following channel measurement information: an rank indication (RI), a precoding matrix indicator (PMI), a CQI, and a (CSI-RS Resource Indicator CRI)…at para 296, further interference measurement reference signals may include anon-zero power channel state information-reference signal (NZP CSI-RS).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tiirola, to specify the CSI-RS as non-zero-power, as taught by Wang, to measure an interference status in a specific frequency-domain location of bandwidth (see Wang, para 6).

Regarding Claim 6, Tiirola discloses the method of claim 5, wherein the at least one valid (see para 52-53, a portion of one of the uplink control information may be punctured/i.e. representing some preempted (punctured) resources and some remaining resources, i.e. not all resources are preempted or punctured).
Examiners Note: Using BRI consistent with the specification para 63, the limitation “valid NZP-CSI-RS” has been interpreted to mean “CSI-RS resource for CRI, CQI, or PMI that are not preempted. 
Based on this interpretation, Wang discloses these details: see para 265-266, the information related to the channel measurement may be at least one of the following channel measurement information: an rank indication (RI), a precoding matrix indicator (PMI), a CQI, and a (CSI-RS Resource Indicator CRI)…at para 296, further interference measurement reference signals may include a non-zero power channel state information-reference signal (NZP CSI-RS).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tiirola, to specify the CSI-RS as non-zero-power, as taught by Wang, to measure an interference status in a specific frequency-domain location of bandwidth (see Wang, para 6).

Regarding Claim 10, Tiirola discloses the method of claim 2, wherein canceling transmission of the measurement report is based at least in part on determining that no (see para 52, a portion (overlapping portion) of one of the uplink control information may be dropped to allow transmission of the other uplink control information. For example, data or HARQ feedback of a first data service type (e.g., of an eMBB data service type) may be dropped where such data or HARQ feedback overlaps with uplink control information of a second data service type (e.g., a URLLC data service type)).
Tiirola discloses channel state information feedback based on measurement of a regular CSI-RS, and does not specify NZP CSI-RS (although a regular CSI-RS is a non-zero-power (NZP) CSI-RS).
Wang discloses NZP CSI-RS: see para 76: the CSI interference measurement resource includes a non-zero power channel state information-reference signal NZP CSI-RS resource.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tiirola, to specify the CSI-RS as non-zero-power, as taught by Wang, to measure an interference status in a specific frequency-domain location of bandwidth (see Wang, para 6).

Regarding Claim 11, Tiirola does not disclose details regarding: the plurality of measurement reference resources further comprise at least one interference measurement resource (IMR), wherein the at least one IMR comprises at least one of a NZP CSI-RS IMR or 
 see para 112, A serving base station may configure a plurality of CSI processes for a target user. In each CSI process, non-zero power (NZP) of the terminal is indicated, to measure an interference measurement resource (IMR) is also indicated, to measure interference. In addition, reporting content and/or a reporting manner of a user that are corresponding to each CSI process are correspondingly specified in the configuration.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tiirola, to specify the CSI-RS as non-zero-power, as taught by Wang, to measure an interference status in a specific frequency-domain location of bandwidth (see Wang, para 6).

Regarding Claim 12, Tiirola does not disclose details regarding: transmitting the measurement report is based at least in part on determining that the at least one NZP CSI-RS resource includes a valid NZP CSI-RS resource for a channel measurement resource (CMR), and based at least in part on determining that the at least one IMR comprises a valid IMR for the measurement resource.
Wang discloses IRM, it further discloses: see para 112, A serving base station may configure a plurality of CSI processes for a target user. In each CSI process, non-zero power (NZP) of the terminal is indicated, to measure channel information and an interference measurement resource (IMR) is also indicated, to measure interference. In addition, reporting content and reporting manner of a user that are corresponding to each CSI process are correspondingly specified in the configuration.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tiirola, to specify the CSI-RS as non-zero-power, as taught by Wang, to measure an interference status in a specific frequency-domain location of bandwidth (see Wang, para 6).

Regarding Claim 13, Tiirola does not disclose details regarding: the valid IMR is a non-preempted NZP CSI-RS resource for interference measurement or a non-preempted ZP IMR.
Wang discloses IRM, it further discloses: see para 112, in each CSI process, non-zero power (NZP) of the terminal is indicated, to measure channel information and an interference measurement resource (IMR) is also indicated, to measure interference. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tiirola, to specify the CSI-RS as non-zero-power, as taught by Wang, to measure an interference status in a specific frequency-domain location of bandwidth (see Wang, para 6).

Regarding Claim 14, Tiirola discloses: a preempted NZP CSI-RS resource for interference measurement with sufficient remaining resources after preemption (see para 52-53, a portion of one of the uplink control information may be punctured/i.e. representing some preempted (punctured) resources and some remaining resources, i.e. not all resources are preempted or punctured).
Tiirola does not disclose measuring interference: valid IMR (non-preempted IMR) 
Wang discloses IRM, it further discloses: see para 112, in each CSI process, non-zero power (NZP) of the terminal is indicated, to measure an interference measurement resource (IMR) to measure interference. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tiirola, to measure IMR as taught by Wang, so as to measure an interference status in a specific frequency-domain location of bandwidth (see Wang, para 6).

Regarding Claim 18, Tiirola discloses the method of claim 17, wherein the measurement report comprises at least one of: see para 47, Uplink control information (UCI) may include, channel state information (CSI feedback, which may include, e.g., a rank indication (RI), a precoder matrix indication (PMI), and/or a channel quality indication (CQI)/i.e. for channel measurement using CSI-RS resource).

Wang discloses NZP CSI-RS: see para 76: the CSI interference measurement resource includes a non-zero power channel state information-reference signal NZP CSI-RS resource.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tiirola, to specify the CSI-RS as non-zero-power, as taught by Wang, to measure an interference status in a specific frequency-domain location of bandwidth (see Wang, para 6).

Regarding Claim 20, Tiirola discloses the method of claim 19, wherein the uplink reference signal comprises one or more sounding reference signals (SRS) (see para 180).

Regarding Claim 21, Tiirola discloses the method of claim 19, wherein transmitting the uplink reference signal is based at least in part on determining that the plurality of uplink reference signal resources includes at least one valid uplink reference signal resource after preemption. (Examiners Note: Using BRI consistent with the specification para 63, the limitation “valid uplink resource” has been interpreted to mean “CSI-RS resource for CRI, CQI, or PMI that are not preempted. Based on this interpretation, see para 47, Uplink control information (UCI) may include, channel state information (CSI feedback, which may include, e.g., a rank indication (RI), a precoder matrix indication (PMI), and/or a channel quality indication (CQI)/i.e. for channel measurement using CSI-RS resource).

Regarding Claim 22, Tiirola discloses the method of claim 21, wherein the at least one valid uplink reference signal resource comprises non-preempted uplink reference signal resources (Examiners Note: Using BRI consistent with the specification para 63, the limitation “valid uplink reference signal resource” has been interpreted to mean “CSI-RS resource for CRI, CQI, or PMI that are not preempted. Based on this interpretation, see para 47, Uplink control information (UCI) may include, channel state information (CSI feedback, which may include, e.g., a rank indication (RI), a precoder matrix indication (PMI), and/or a channel quality indication (CQI)/i.e. for channel measurement using CSI-RS resource).

Regarding Claim 23, Tiirola discloses the method of claim 21, wherein the at least one valid uplink reference signal resource further comprises at least one preempted uplink reference signal resource and sufficient remaining resources after preemption for determination of the uplink reference signal (see para 52-53, a portion of one of the uplink control information may be punctured/i.e. representing some preempted (punctured) resources and some remaining resources, i.e. not all resources are preempted or punctured).

Claims 7-9, 15-16, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Wang, in view of Zhang (US20200266922A1).
Regarding Claim 7, Tiirola in view of Wang does not disclose details regarding: receiving or determining information identifying a threshold; and determining that the at least one valid NZP CSI-RS resource for the CMR includes the sufficient remaining resources after preemption based at least in part on the threshold.
In the same field of endeavor, Zhang discloses: see para 98, explicitly signal the puncturable resources/i.e. receiving information of the number of puncturable resources or threshold, so that the amount of puncturing resources can be related to how much time the current URLLC traffic has till the next slot boundary, i.e., its own transmission opportunity without puncturing the eMBB traffic/i.e. representing the available non punctured resources. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Tiirola and Wang, to specify the amount of non-punctured resources available, as taught by Zhang, to limit the number of time/frequency resources (i.e. puncture-able resources within the eMBB grant) of URLLC traffic to reduce the blind decoding complexity (see Zhang, para 97).

Regarding Claims 8, 24, Tiirola in view of Wang does not disclose details regarding: the sufficient remaining resources are contiguous in a frequency or equal to a minimum allowable bandwidth.
Examiners Note: Using BRI consistent with the specification, the above limitation has been interpreted to mean resources available in a slot (i.e. minimum available resources or bandwidth) that are available or not preempted. Based on this interpretation and in the same field of endeavor, Zhang discloses: see para 98, explicitly signal the puncturable resources/i.e. receiving information of the number of puncturable resources or threshold, so that the amount of puncturing resources can be related to how much time the current URLLC traffic has till the next slot boundary, i.e., its own transmission opportunity without puncturing the eMBB traffic/representing contiguous availability of resource blocks until slot boundary; also see para 3.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Tiirola and Wang, to specify the amount of non-punctured resources available, as taught by Zhang, to limit the number of time/frequency resources (i.e. puncture-able resources within the eMBB grant) of URLLC traffic to reduce the blind decoding complexity (see Zhang, para 97).

Regarding Claim 9, Tiirola does not disclose details regarding: the sufficient remaining resources comprise a threshold number of slots in a time domain if the preempted NZP CSI-RS resources are periodic or semi-persistent.
the CSI interference measurement resource includes a non-zero power channel state information-reference signal NZP CSI-RS resource…and at para 417, the reference signal setting configuration information may include one or more CSI-RS resource sets (CSI-RS resource set). Each set may include one or more pieces of CSI-RS resource configuration information. The configuration information includes at least one of location information of a mapped time-frequency resource, a quantity of antenna ports, time-domain information (which may be periodic, semi-persistent, or the like), and the like; and may further include RS type indication information.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tiirola, to specify the CSI-RS as non-zero-power, as taught by Wang, to measure an interference status in a specific frequency-domain location of bandwidth (see Wang, para 6).
Tiirola in view of Wang disclose details regarding resource availability comprising threshold number of slots: see para 98, explicitly signal the puncturable resources/i.e. receiving information of the number of puncturable resources or threshold, so that the amount of puncturing resources can be related to how much time the current URLLC traffic has till the next slot boundary, i.e., its own transmission opportunity without puncturing the eMBB traffic/representing contiguous availability of resource blocks until slot boundary; also see para 3.
(see Zhang, para 97).

Regarding Claims 15, 25, Tiirola in view of Wang does not disclose details regarding: receiving or determining information identifying a threshold from; and determining the sufficient remaining resources after preemption based at least in part on the threshold.
In the same field of endeavor, Zhang discloses: see para 98, explicitly signal the puncturable resources/i.e. receiving information of the number of puncturable resources or threshold, so that the amount of puncturing resources can be related to how much time the current URLLC traffic has till the next slot boundary, i.e., its own transmission opportunity without puncturing the eMBB traffic/i.e. representing the available non punctured resources. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Tiirola and Wang, to specify the amount of non-punctured resources available, as taught by Zhang, to limit the number of time/frequency resources (i.e. puncture-(see Zhang, para 97).

Regarding Claim 16, Tiirola discloses the method of claim 14, wherein the valid IMR is associated with sufficient remaining resources after preemption when the valid IMR is contiguous in a frequency domain and has a bandwidth greater than or equal to a minimum allowable bandwidth.
Examiners Note: Using BRI consistent with the specification, the above limitation has been interpreted to mean resources available in a slot (i.e. minimum available resources or bandwidth) that are available or not preempted. Based on this interpretation and in the same field of endeavor, Zhang discloses: see para 98, explicitly signal the puncturable resources/i.e. receiving information of the number of puncturable resources or threshold, so that the amount of puncturing resources can be related to how much time the current URLLC traffic has till the next slot boundary, i.e., its own transmission opportunity without puncturing the eMBB traffic/representing contiguous availability of resource blocks until slot boundary; also see para 3.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Tiirola and Wang, to specify the amount of non-punctured resources available, as taught by Zhang, to limit the number of time/frequency resources (i.e. puncture-able resources within the eMBB grant) of URLLC traffic to reduce the blind decoding complexity (see Zhang, para 97).

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Andgart (US20190349126A1).
Regarding Claim 26, Tiirola discloses canceling transmission of a measurement report.
Tiirola does not disclose details regarding: canceling transmission of the uplink reference signal is based at least in part on determining that the plurality of uplink reference signal resources does not include a valid uplink reference signal resource after preemption.
In the same field of endeavor, Andgart discloses this limitation: see para 86, If all or most of DMRS resources are punctured/i.e. representing no availability of non-punctured DMRS resources, the channel estimates may be useless and all soft values from this transmission may be discarded.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tiirola, to cancel uplink transmission if all the uplink resources are punctured, as taught by Zhang, to provide methods for decoding a received transmission by excluding punctured portions of the transmission (see Andgart, para 123).

Claims 27-28, are rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Andgart in view of Ye (WO2018/031066A1).
Regarding Claim 27, Tiirola in view of Andgart does not disclose: receiving one or more sounding resource indicators (SRIs) from a base station, wherein the 
Examiners Note: Using BRI consistent with the specification, the limitation “receiving one or more sounding resource indicators (SRIs) from a base station”, has been interpreted to mean “resource allocation indication from the eNB for SRS transmission). Based on this interpretation, see Ye, para 43, If the eNB indicates no puncturing/i.e. representing valid (non-punctured) uplink resource, then in total there can be 14 symbols, but if either one or both symbols at the edges of the transmission are punctured, then the subframe duration can be about 12 to 14 symbols.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Tiirola and Andgart, to identify a resource that is not punctured using resource indication from a base station for SRS, as taught by Ye, based on the KSR rationale F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Regarding Claim 28, Tiirola discloses method of claim 27, further comprising: receiving one or more SRIs that are not associated with or do not identify the valid uplink reference signal resource; and determining that the one or more SRIs are not valid.
see Ye, para 43, the structure of one PRB can include 12 to 14 symbols, in the time domain, depending on the resource allocation indication from the eNB as to whether the first symbol is punctured or the last symbol is punctured/i.e. representing not valid (punctured) uplink resource, for Sounding Reference Signal (SRS) transmission. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Tiirola and Andgart, to identify a resource that is punctured using resource indication from a base station for SRS, as taught by Ye, based on the KSR rationale F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tiirola in view of Wang in view of Andgart.
Regarding Claim 17, Tiirola discloses measurement reference resources comprising CSI-RS and DMRS resources are punctured.
Tiirola in view of Wang does not disclose details regarding: canceling the transmission of the measurement report is based at least in part on determining or determining that the at least one IMR does not include a valid IMR.
In the same field of endeavor, Andgart discloses this limitation: see para 86, If all or most of DMRS resources are punctured/i.e. representing no availability of non-punctured DMRS resources, the channel estimates may be useless and all soft values from this transmission may be discarded.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Tiirola and Wang, to cancel uplink transmission if all the uplink resources are punctured, as taught by Andgart, based on the KSR rationale F - Known work in one field of endeavor (DMRS resource puncturing and discarding corresponding channel estimates if there is non-availability of unpunctured DMRS resources) may prompt variations of it for use in either the same field (CSI-RS resource puncturing and discarding corresponding feedback if there is non-availability of unpunctured CSI-RS resources) or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472